11th Court of Appeals
Eastland, Texas
Opinion
 
State of Texas
            Appellant
Vs.                  No. 11-04-00220-CR -- Appeal from Mitchell County
Bernardo Vargas Corea
            Appellee
 
            The State has filed in this court a notice of withdrawal of its appeal.  Therefore, the appeal
is dismissed.
 
                                                                                                PER CURIAM
 
September 23, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.